UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 SARAH PATELLOS, et al.,

                                       Plaintiffs,                      19 Civ. 9577 (PAE)
                        -v-
                                                                              ORDER
 HELLO PRODUCTS, LLC,

                                       Defendant.


PAUL A. ENGELMAYER, District Judge:

       An initial pretrial conference in this matter is presently scheduled for May 7, 2021 at

10:30 a.m. Dkt. 41. Due to an emergency conference that has been added to the Court's

schedule, that conference is adjourned to May 7, 2021 at 12:00 p.m. In light of the public health

situation, this conference will remain a telephonic conference. The parties should call into the

Court's dedicated conference line at (888) 363-4749, and enter Access Code 468-4906, followed

by the pound(#) key. Counsel are directed to review the Court's Emergency Individual Rules

and Practices in Light of COVID-19, found at https://nysd.uscourts.gov/hon-paul-engelmayer,

for the Court's procedures for telephonic conferences and for instructions for communicating

with chambers.

       SO ORDERED.



                                                             PAUL A. ENGELMKYER
                                                             United States District Judge
Dated: May 6, 2021
       New York, New York
